United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3553
                        ___________________________

                                 William W. Zuck

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

  Mario Peart, Lincoln Correctional Center (LCC) Warden All in their individual
 capacities and official capacities; Diane Sabatka-Rhine, Former LCC Warden All
  in their individual capacities and official capacities; Robert Houston, Nebraska
    Department of Correctional Services (NDCS) Director All in their individual
 capacities and official capacities; Janet Boyer, LCC Food Service Director All in
their individual capacities and official capacities; John Does, Unknown number of
   John and Jane Does Involved Through the LCC Kitchen All in their individual
 capacities and official capacities; Jane Does, Unknown number of John and Jane
   Does Involved Through the LCC Kitchen All in their individual capacities and
 official capacities; John Does, Unknown number of John and Jane Does Involved
      Through the NDCS Canteen All in their individual capacities and official
capacities; Jane Does, Unknown number of John and Jane Does Involved Through
     the NDCS Canteen All in their individual capacities and official capacities;
 Charles Glenn, LCC Religious Coordinator All in their individual capacities and
 official capacities; John Does, Unknown number of John and Jane Does Involved
   in the NDCS Religious Study Committee All in their individual capacities and
 official capacities; Jane Does, Unknown number of John and Jane Does Involved
   in the NDCS Religious Study Committee All in their individual capacities and
    official capacities; Tanya K. Dana, LCC Unit Manager Mrs. Dana All in their
     individual capacities and official capacities; Mr. Dorton, Former LCC Case
    Manager Mr. Dorton All in their individual capacities and official capacities;
  Salvador “Tony” Cruz, LCC Unit Manager All in their individual capacities and
official capacities, also known as Tony; Robert Madsen, LCC Deputy Warden All
     in their individual capacities and official capacities; Frank Hopkins, NDCS
Deputy Director All in their individual capacities and official capacities; Unknown
     Doe, Unknown John or Jane Doe for RPH, Director All in their individual
capacities and official capacities; Keefe Group, and its affiliated companies All in
their individual capacities and official capacities; H.J. Heinz Co., L.P. All in their
individual capacities and official capacities; Carriage House Companies, Inc. All
 in their individual capacities and official capacities; Portion Pac, Inc. All in their
  individual capacities and official capacities; Unknown Number of Companies,
 Involved in Food Items Served as Part of the NDCS Religious Diet Program. All
          in their individual capacities and official capacities; Jon Bruning

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                              Submitted: August 1, 2016
                                Filed: August 8, 2016
                                    ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

       Nebraska inmate William W. Zuck appeals following the district court’s1
adverse grant of summary judgment in his action under 42 U.S.C. § 1983 and the
Religious Land Use and Institutionalized Persons Act. We have considered the
district court's admirably thorough opinions in this case and Mr. Zuck’s arguments
for reversal. We find no error in the 28 U.S.C. § 1915(e)(2)(B) dismissal of some
claims, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (de


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                           -2-
novo review); the denial of leave to amend, see Reuter v. Jax Ltd., Inc., 711 F.3d 918,
921 (8th Cir. 2013) (abuse of discretion standard of review); the denial of the
discovery-related motions, see Murchison v. Rogers, 779 F.3d 882, 893-94 (8th Cir.
2015) (reviewing denial of motion to compel for gross abuse of discretion); the denial
of the motion under Federal Rule of Civil Procedure 56(d), see Anzaldua v. Ne.
Ambulance & Fire Prot. Dist., 793 F.3d 822, 836-37 (8th Cir. 2015) (district court has
wide discretion in considering Rule 56(d) motion); or the adverse grant of summary
judgment, see Murchison, 779 F.3d at 886-87 (reviewing de novo, viewing record in
light most favorable to non-movant and drawing all reasonable inferences in non-
movant’s favor). The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                         -3-